UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1141


BARBARA LINDSEY CURRY,

                Plaintiff – Appellant,

          v.

ADAM STEIFER; MATTHEW FLATLOW,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cv-01107-CCE-LPA)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barbara Lindsey Curry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Barbara Lindsey Curry seeks to appeal the district court’s

order denying relief on her 42 U.S.C. § 1983 (2012) complaint.

The   district    court   referred     this   case        to   a   magistrate     judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                         The magistrate

judge recommended that relief be denied and advised Curry that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                           Wright v.

Collins,   766     F.2d    841,     845-46    (4th    Cir.         1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).              Curry has waived appellate

review by failing to file specific objections after receiving

proper notice.         Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions      are   adequately    presented       in    the     materials      before

this court and argument would not aid the decisional process.



                                                                            DISMISSED



                                        2